DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4852805 (Vermilye) in view of US 2016/0130958 (Ganoe), US 2014/0190925 (Ropele), and US 2016/0186689 (Bartel).
Regarding claim 1, 3, 5, Vermilye teaches a cascade array (Fig 3, 7, 11), comprising: a plurality of comb subassemblies (“comb subassembly” is construed as one strongback annotated below and the connected vanes 100 on one side thereof), each said comb subassembly comprising: a strongback including a first side surface (annotated below); and a plurality of vanes (100), the plurality of vanes extending outwardly from the first side surface of strongback (see Fig 11), each vane of the plurality of vanes comprising a first lateral end and an opposite second lateral end (annotated below), the first lateral end contiguous with the strongback (see Fig 11; vanes and strongbacks are contiguous), defining at least one fillet including a first fillet disposed at the first lateral end of each vane of the plurality of vanes and a second fillet disposed at the second lateral end of each vane of the plurality of vanes, the first fillet extending between each vane of the plurality of vanes and the strongback (see annotation below), each vane of the plurality of vanes spaced from each other vane of the plurality of vanes along a length of the first side surface (annotated below; first vane, second vane, and all other vanes are axially spaced apart along the length of the first side surface).

    PNG
    media_image1.png
    439
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    524
    media_image2.png
    Greyscale

Vermilye fails to teach first and second thermoplastic materials, or the plurality of vanes comprising a second thermoplastic material overmolding the first thermoplastic material of the strongback, or each second fillet of a first comb subassembly of the plurality of comb subassemblies is welded to a second comb subassembly of the plurality of comb subassemblies.
However, it was well known in the art that cascade vanes and strongbacks may comprise first and second thermoplastic materials, respectively, and specifically thermoplastic resin with reinforcing fibers, as taught by Bartel (para 9, 36-39). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first thermoplastic material comprising a thermoplastic resin and reinforcing fibers and the second thermoplastic material comprising a thermoplastic resin and reinforcing fibers in order to expedite assembly and reduce cost, as taught by Bartel (para 6, 53). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first thermoplastic material comprising a thermoplastic resin and reinforcing fibers and the second thermoplastic material comprising a thermoplastic resin and reinforcing fibers yields predictable results.
Vermilye further teaches that the vanes and strongbacks are formed by a process of injection molding (col 2 ll. 45- col 3 l. 15). Ganoe teaches that injection molding is a form of overmolding (para 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the vanes of Vermilye, which are formed by injection molding the second thermoplastic material onto the respective one of the plurality of strongbacks, are overmolded, as taught by Ganoe. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, injection molding/overmolding vanes onto strongbacks yields predictable results. It is noted that the fillets are formed with the molding process, and therefore the overmolding defines a first fillet, as annotated above.
The cascade array of Vermilye in view of Ganoe and Bartel is formed by injection molding/overmolding. Ropele teaches that two elements that are connected by overmolding are welded (para 10; “materials adhere to one another chemically and are therefore welded during overmolding”). Therefore, the second end of the vanes, at the fillets, which are integrally attached to the next adjacent strongback by molding, are construed as welded to the “second comb subassembly”. It would have been obvious to one of ordinary skill in the art at the time of filing that each second fillet of the first comb subassembly of Vermilye in view of Ganoe and Bartel is welded to a second comb subassembly by virtue of being injection molded/overmolded/chemically adhered thereto, as taught by Ropele. 
Finally, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, the steps of overmolding and welding does not produce a different product (especially as shown by Ganoe and Ropele).
Regarding claim 2, 6-9, Vermilye in view of Ganoe, Bartel, and Ropele further teaches a frame attached to the plurality of comb subassemblies (annotated Vermilye below), the frame defining a periphery of the cascade array (frame is the outer sides/ends of the cascade array), one or more peripheral members at least partially enclosing the plurality of comb subassemblies (annotated below), the one or more peripheral members comprise the first thermoplastic material and the first thermoplastic material includes a thermoplastic resin and reinforcing fibers, the frame comprises the first thermoplastic material and the first thermoplastic material includes a thermoplastic resin and reinforcing fibers (Bartel further teaches the frame/peripheral members can be formed with the same material as the strongbacks, which are thermoplastic resin and reinforcing fibers; para 38-40). It would have been obvious to one of ordinary skill in the art at the time of filing to make the frame/peripheral members comprising the first thermoplastic material and the first thermoplastic material includes a thermoplastic resin and reinforcing fibers, as taught by Bartel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, use of the same materials for the peripheral members/frame and strongbacks yields predictable results.


    PNG
    media_image3.png
    314
    667
    media_image3.png
    Greyscale

Regarding claim 4, Vermilye in view of Ganoe, Bartel, and Ropele as discussed thus far fails to teach the first thermoplastic material is different than the second thermoplastic material. However, Bartel further teaches that the material of the strongback may be different from the material of the vanes (see Fig 5, 5A, 5B, para 38-39; different fibers in the strongbacks and vanes is construed as different material). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first thermoplastic material different than the second thermoplastic material, as taught by Bartel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first thermoplastic material different than the second thermoplastic material yields predictable results.
Regarding claim 10-18, Vermilye in view of Ganoe, Bartel, and Ropele further teaches the strongback of at least one comb subassembly of the plurality of comb subassemblies includes at least one end portion extending outwardly from a lengthwise end of the strongback (one end portion annotated above, extends orthogonally to the strongback), the at least one end portion extends orthogonally from the strongback (annotated above; end portion extends orthogonally to the strongback), one or more peripheral members at least partially enclosing the plurality of comb subassemblies (annotated above), the one or more peripheral members comprise the first thermoplastic material (Bartel further teaches the frame/peripheral members can be formed with the same material as the strongbacks, which are thermoplastic resin and reinforcing fibers; para 38-40), the at least one end portion mates with the one or more peripheral members (the end portion is connected to/mates with the peripheral member at the end), a frame defining a periphery of the cascade array (see annotation above), the frame comprises the first thermoplastic material (Bartel further teaches the frame/peripheral members can be formed with the same material as the strongbacks, which are thermoplastic resin and reinforcing fibers; para 38-40), the at least one end portion mates with the one or more peripheral members (the end portion is connected to/mates with the peripheral member at the end), the at least one end portion extends in a same direction as the plurality of vanes extending outwardly from the strongback of the at least one comb subassembly (end portion and vanes extend in the same direction outwardly from the strongback – see annotation above). It would have been obvious to one of ordinary skill in the art at the time of filing to make the frame/peripheral members comprising the first thermoplastic material and the first thermoplastic material includes a thermoplastic resin and reinforcing fibers, as taught by Bartel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, use of the same materials for the peripheral members/frame and strongbacks yields predictable results.
Regarding claim 19, Vermilye in view of Ganoe, Bartel, and Ropele further teaches each vane of the plurality of vanes comprises a first face surface and a second face surface and wherein the first face surface has a concave contour and the second face surface has a convex contour (Vermilye, Fig 6; vanes 100 have first face surface on the left side that’s concave and a second face surface on the right side that’s convex).

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “the vanes 100 are collectively formed along a side surface of a respective strongback 70, such that each vane 100 contacts and is formed with each adjacent vane 100” and that “the vanes 100 of Vermilye are in contact with one another and formed together along the strongback side surface by the injection molding process described by Vermilye”, Examiner respectfully disagrees. The strongbacks include the plastic that is injection molded around the elements 70. The vanes are formed integrally with the strongbacks by the injection molding process, but the vanes are construed as a different element than the strongbacks. The vanes are not in contact with one another because the vanes end at the fillets, proximate where the fillets meet the strongback. Therefore, the vanes themselves are still spaced apart from one another (as annotated above; first vane and second vane are spaced apart). See for example, US 2016/0186689 (Fig 5, 5A, 5B, para 37-38) and US 2019/0176382 (Fig 4, para 38-39) which teach molded strongbacks and vanes (forming integral structures) where the vanes are still considered spaced apart.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741